Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
	Claim 29 is objected to because it recites "notche" instead of "notch".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 27 and 28 are indefinite because there is insufficient antecedent basis for "the bent end of each of the at least one light guide member".  Parent claims 1 and 24 do not mention that the at least one light guide member includes a bent end.  It is noted that a bent end is introduced in claim 23.  Claim 29 is rejected by dependence from claim 28.

Allowable Subject Matter
	Claims 1-26 and 30 are allowed.  It is expected that claims 27-29 would be allowable if they are suitably revised to overcome the objection and indefiniteness rejections set forth above.
US 2009/0258534 A1 and US 2016/0308313 A1 are regarded as the closest applicable references of record.  Both references disclose a connector assembly including most of the elements recited by claim 1, including an extension column extending downward from a tube body of at least one light guide member, and wherein the extension column includes features which engage a rear wall of a housing (see e.g. fig. 4 of '534 and fig. 5 of '313).  However they do not disclose or suggest that those features include both a positioning member and a fixing member which has all the recited structure.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874